Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shawn Cage on Friday, July 30, 2022.

Amendments to the Claims
The application has been amended as follows: 
1) In claim 12, line 1, after “container”, delete [of the plurality of storage containers]
2) In claim 12, line 2, after “storage system”, delete [according to claim 1] 
3) In claim 12, line 2, after “storage system”, insert - - having: 
a first set of parallel rails, and a second set of parallel rails extending transverse to the first set in a substantially horizontal plane, the first and second sets of parallel rails forming a grid pattern having a plurality of grid spaces formed between the first and second sets of parallel rails; 
a set of uprights extending in a substantially vertical plane, the set of uprights and the first and second sets of rails together defining a framework;
a plurality of storage containers arranged in stacks, located beneath the rails and within the framework, each stack being located beneath an opening of a corresponding grid space and a position of each stack within the framework being defined by a location of the corresponding grid space in the grid pattern; and 
at least one load handling device disposed on top of the first and second sets of parallel rails;  
wherein the uprights of the framework support at least one service means for providing services to the containers for enabling control of a system environment from within the framework, and 
wherein gas sensors are disposed within the framework,- - 
4) In claim 12, line 2, after “container”, insert - - being included in the plurality of storage containers and- -
5) In claim 15, line 1, after “wherein the”, insert - -at least one- - 
6) In claim 16, line 1, after “wherein the”, insert - -at least one- -
7) In claim 17, line 2, after “adjacent”, delete [another], 
8) In claim 17, line 2, after “container”, delete[.], insert - - in the plurality of containers.- - 

Allowable Subject Matter
Claims 1-7, and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Relative to claim 1, the prior art does not disclose: 
A storage system, comprising:
a first set of parallel rails, and a second set of parallel rails extending transverse to the first set in a substantially horizontal plane, the first and second sets of parallel rails forming a grid pattern having a plurality of grid spaces; 
a set of uprights extending in a substantially vertical plane, and the set of uprights and the first and second sets of rails together defining a framework;
a plurality of storage containers arranged in stacks, located beneath the rails and within the framework, each stack being located beneath an opening of a corresponding grid space and a position of each stack within the framework being defined by a location of the corresponding grid space; and
at least one load handling device disposed on top of the first and second sets of parallel rails;
the uprights of the framework support at least one service means for providing services to the containers for enabling control of a system environment from within the framework, and
gas sensors are disposed within the framework, as claimed.

Relative to claim 12, the prior art does not disclose: 
A container configured for a storage system having:
a first set of parallel rails, and a second set of parallel rails extending transverse to the first set in a substantially horizontal plane, the first and second sets of parallel rails forming a grid pattern having a plurality of grid spaces formed between the first and second sets of parallel rails;
a set of uprights extending in a substantially vertical plane, the set of uprights and the first and second sets of rails together defining a framework;
a plurality of storage containers arranged in stacks, located beneath the rails and within the framework, each stack being located beneath an opening of a corresponding grid space and a position of each stack within the framework being defined by a location of the corresponding grid space in the grid pattern; and
at least one load handling device disposed on top of the first and second sets of parallel rails; 
the uprights of the framework support at least one service means for providing services to the containers for enabling control of a system environment from within the framework, and
gas sensors are disposed within the framework, the container being included in the plurality of storage containers and comprising:
a tray-like base; and 
load bearing edges that support one or more other containers of the plurality of containers at higher positions in a stack, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655